Filed 2/13/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 22







Donald Brandt, 		       Plaintiff, Appellee

                                                                                                      and Cross-

Appellant



v.



Deb Brandt, 		Defendant, Appellant,

                                                                                                     and Cross-Appellee







No. 20130109







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Tom P. Slorby, P.O. Box 3118, Minot, N.D. 58702-3118, for plaintiff, appellee, and cross-appellant.



Thomas M. Jackson, 418 East Rosser Avenue, Suite 320, Bismarck, N.D. 58501, for defendant, appellant, and cross-appellee.

Brandt v. Brandt

No. 20130109



Per Curiam.

[¶1]	Deb Brandt, now known as Deb Hornbacher, appeals and Donald Brandt cross- appeals from a divorce judgment distributing the parties’ marital property.  Brandt also cross-appeals from an order denying his post-judgment motion for relief from the judgment and awarding Hornbacher $500 in attorney fees.  We conclude the district court did not clearly err in distributing the parties’ marital property and did not abuse its discretion in denying Brandt’s post-judgment motion.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers